Citation Nr: 1223174	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  97-12 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hip disability, to include as secondary to service connected disability.  

2.  Entitlement to service connection for residuals of fractures of the right mid tibia and fibula. 

3.  Entitlement to service connection for a right hand disability, claimed as arthritis of the right hand. 

4.  Entitlement to an increased rating for degenerative disc disease, lumbosacral spine, L5-S1 with bilateral spondylolysis and spondylolisthesis, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to September 1990. 

The claims for service connection for a bilateral hip disability and an increased rating for a low back disability were previously before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by the above Regional Office (RO) of the Department of Veterans Affairs (VA).  With respect to both of these issues, a notice of disagreement was received in November 2006, a statement of the case was issued in December 2007, and a substantive appeal was received in February 2008.  The claims were remanded by the Board for additional development in June 2010 and are now ready for appellate review. 

The claims for service connection for residuals of fractures of the right mid tibia and fibula and right hand disability were previously before the Board on appeal from an August 1996 rating decision by the RO.  In an August 2002 decision, the Board denied these two issues.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2003, pursuant to a Joint Motion of Remand (JMR) and to Stay Proceedings, the Court vacated the August 2002 Board decision with respect to these issues and remanded the case for consideration in view of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The Board remanded these claims in August 2003 for compliance with the JMR and again in June 2010 for further development and are now ready for appellate review.  

Two additional issues remanded by the Board in June 2010, entitlement to service connection for a left knee disability and a separate rating for sciatica associated with the service connected lumbosacral spine, were granted by a March 2012 rating decision; as such, the only issues remaining on appeal are as listed on the Title Page.  


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hip disability that is causally related to service connected disability on a secondary basis or to service on a direct basis.  

2.  A fracture of the right mid tibia and fibula clearly and unmistakably existed prior to the Veteran's entrance into active duty service. 

3.  The evidence clearly and unmistakably shows that there was no increase in the underlying severity of the disability associated with a fracture of the right mid tibia and fibula beyond the natural progression of the pathology during his period of active duty service. 

4.  Right hand disability, claimed as arthritis of the right hand, was not manifested during the Veteran's active duty service or for several years thereafter, nor is it otherwise related to such service.       

5.  The Veteran's service-connected degenerative disc disease of the lumbosacral spine, L5-S1 with bilateral spondylolysis and spondylolisthesis is not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks, but less than six weeks, during a 12 month period.  


CONCLUSIONS OF LAW

1.  A current hip disability was not incurred in or aggravated by the Veteran's active duty service and is not secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).

2.  The presumption of soundness as to the disability associated with fractures of the right mid tibia and fibula has been rebutted.  38 U.S.C.A. § 1132 (West 2002 & Supp. 2011); VAOPGCPREC 3-03 (July 16, 2003). 

3.  Fractures of the right mid tibia and fibula were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011). 

4.  A right hand disability, claimed as arthritis of the right hand, was not incurred in or aggravated by active duty service, nor may arthritis of the right hand be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.36, 3.309 (2011).

5.  The criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine, L5-S1 with bilateral spondylolysis and spondylolisthesis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, DCs 5235-5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Board acknowledges the VCAA.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folders, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter dated in February 2004, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection for fractures of the right mid tibia and fibula, a right hand disability, and a bilateral hip disability to include as secondary to service connected disability.  A November 2008 letter informed the Veteran of the information and evidence necessary to warrant entitlement to an increased rating for his service connected degenerative disc disease, lumbosacral spine, L5-S1 with bilateral spondylolysis and spondylolisthesis.  Moreover, in theses letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The November 2008 letter complied with the notice requirements for increased rating claims enumerated in Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 4, 2009).  

The Board notes that the February 2004 letter was sent to the appellant prior to the October 2005 rating decision on appeal that denied service for a bilateral hip disability.  The VCAA notice was therefore timely with respect to the claim for service connection for a bilateral hip disability.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Board recognizes that the February 2004 letter was issued after the initial adjudication of the claims for service connection for fractures of the right mid tibia and fibula and a right hand disability and that the November 2008 letter was provided after the initial decision addressing the claim for an increased rating for the service connected degenerative disc disease, lumbosacral spine, L5-S1 with bilateral spondylolysis and spondylolisthesis. However, the deficiency in the timing of this notice was remedied by readjudication in subsequent supplemental statements of the case, most recently in March 2012.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.  In this case, a December 2008 letter provided the notice contemplated by Dingess, and the deficiency in the timing of this notice was remedied by readjudication of the issues on appeal in subsequent supplemental statements of the case.  See Mayfield, supra.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  The Veteran has been afforded VA examinations and medical opinions focused upon the claim on appeal, most recently in December 2010 examination as directed by the June 2010.  The Board finds that the VA examination reports contains sufficiently specific clinical findings and informed discussion of the pertinent features of the disabilities on appeal to allow for fully informed application of the appropriate legal criteria.  These reports, in addition to other pertinent probative evidence of record, provide probative medical evidence adequately addressing the issues decided below, and the December 2010 VA examination reports are also otherwise in compliance with the directives of the June 2010 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Merits of the Claims

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  While contained in the Virtual VA file are potentially pertinent VA outpatient treatment reports dated in October 2011 reflecting complaints of knee and back pain, the Veteran's April 2012 waiver of initial consideration by the RO of any additional evidence would encompass these reports.  

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  


A.  Service Connection Claims 

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137. 

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term 'noted' denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that '[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.'  Id. at (b)(1). 

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of Federal Circuit in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability: 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

Service connection is also warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).
 
The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Although it was expected that the intended effect of the amendment was to conform VA regulations to the Allen decision, the regulatory amendment effectively resulted in a change in the law.  In this regard, while the overall intention of the amendment to 38 C.F.R. § 3.310(b) was to implement the Allen decision, the amended 38 C.F.R. § 3.310(b) clearly institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In addressing the imposition of this new evidentiary requirement, the regulatory comments cite to 38 U.S.C.A. § 501 as the supporting authority, and not Allen.  See 71 Fed. Reg. at 52,744-45.  The present case predates the regulatory change.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of secondary service connection may be made. 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Factual Background

The Service Treatment Reports (STRs) demonstrate that upon enlistment examination dated March 20, 1986, the Veteran's systems were clinically evaluated as normal with the exception of his eardrums and a scar on the right knee.  It was noted that the Veteran denied back or joint problems.  In his March 1986 report of medical history, the Veteran reported a history of a broken right leg.  A March 20, 1986 clinical consultation report indicates that the Veteran suffered a fracture of the lower mid 1/3 right tibia and fibula in October 1984.  Radiological evidence revealed a well-healed fracture at the mid 1/3 right tibia and a well-healed fracture of the fibula.  There was slight posterior bowing of the tibia and the pin track was still present.  Hip or right hand disabilities are not demonstrated in the STRs.  Service personnel letters dated in 1990 indicate that the Veteran sustained an injury to his back and leg on a recent jump.  

After separation from active duty, a February 1992 report of medical examination demonstrates that the Veteran's lower and upper extremities were clinically evaluated as normal.  In his February 1992 report of medical history, the Veteran reported that no complaints existed and he was in good health.  A history of a broken right tibia and fibula in 1984 was noted.  A February 1993 National Guard report of medical examination reflects the Veteran's lower and upper extremities were clinically evaluated as normal with the exception of scars on the left calf and right knee. 

Private treatment records dated in 1990 demonstrate complaints of back pain after lifting boxes at work and a diagnosis of lumbosacral strain.  Private treatment records dated from 1994 to 1995 demonstrate treatment of an upper respiratory infection, complaints of low back pain, and complaints of blurred vision. 

Upon VA examination of the joints dated in June 1996, the Veteran complained of right knee pain.  It was noted that he had had no recent need for medical examination or treatment and was able to play basketball intermittently without difficulty.  The Veteran also complained of intermittent numbness and tingling in the dorsum of the right hand.  He recalled injuring his right hand while playing football in high school.  It was noted that he had no problems with the right hand during service except when using computers while serving in Army intelligence. It was also noted that the Veteran used a computer in his current occupation and this had brought about a return of the sensation of numbness and tingling in the dorsum of the right hand.  Physical examination revealed full range of motion in the wrists and fingers.  There was no motor or sensory loss in the median or ulnar nerve distribution of either hand.  There was tenderness on palpation of the extensor tendons at the level of the extensor retinaculum, right wrist.  

There was no swelling of the tendon sheath and no crepitus shown at the June 1996 VA examination and the examiner noted a four-centimeter scar on the right knee representing the site of insertion and removal of a tibial nail.  There was palpable thickening of the tibial cortex in the midshaft region of the right lower extremity and normal alignment of the tibia.  Radiological examination of the right wrist was normal.  Films of the right tibia showed a consolidated tibia fibular fracture with good alignment on the lateral view with five degrees of recurvatum and anatomic alignment on the anterior-posterior view.  No complaints or findings related to the hip were reported at this examination, and the impressions include a healed fracture, right tibia fibula with intermittent patellar tendinitis, and extensor tenosynovitis, intermittent, on the right wrist and hand.   

An August 1996 statement from a service comrade indicates that the Veteran complained of pain in his back and right leg after an airborne jump in June 1988 and November 1988. 

Private treatment records dated in 1996 demonstrate treatment for chronic low back pain.  An undated statement from the Veteran's spouse indicates that she witnessed the Veteran favoring his right leg after airborne jumps.  She stated that his right knee was red, tender, and swollen.  She reported that the Veteran complained of pain in the middle portion of his right leg.  She also reported hearing a loud popping noise from the Veteran's mid right leg area. 

Upon VA examination of the joints dated in February 1998, the Veteran reported experiencing pain, popping, stiffness, and crackling of the right mid tibia region during military service.  He also reported currently experiencing a throbbing stiffness and needle-like jabbing in his right hand after working at a computer for more than 30 to 60 minutes.  The examiner noted that the claims folder had been reviewed.  Physical examination revealed that the right tibia showed a slight degree of internal tibial torsion, but no tenderness.  The examiner also noted normal contour and alignment of the right hand with no tenderness.  It was noted that there was normal circulation and normal radial pulse.  A negative Tinel's sign for carpal tunnel syndrome was also noted.  

Radiological examination in conjunction with the February 1998 VA examination showed well-healed fractures of the right tibia/fibula.  Relevant diagnoses of healed fracture, shafts, right tibia/fibula, and healed fracture, third metacarpal, right hand, were noted.  The examiner noted that the Veteran's complaints could not be substantiated with objective findings referable to the hands, but his complaints could easily go along with his type of work, computing and typing for long periods of time, and were not related to the fracture of the hand at all.  The examiner stated that he failed to see where the right hand and wrist had any service connection.  In regard to the tibia and fibula, the examiner noted that the fracture antedated service by two years and opined that he failed to see where the Veteran's symptoms in the calf region had any bearing to the fractured tibia and symptoms caused by jumping. 

Private treatment records dated in 1998 demonstrate complaints and treatment relevant to low back pain.  A 1999 private clinical record notes the Veteran had a density or bone infarction on the proximal area of the tibia.  He complained of pain at the head of the tibia.  At his May 1999 RO hearing, the Veteran testified to his current back and right knee symptomatology.  Private treatment records dated in 2000 demonstrate complaints and treatment relevant to chest wall pain.  

VA treatment records dated in 2001 demonstrate psychiatric treatment and note continued pain in the low back, jolting sensations in the left leg, and right knee swelling.  Bilateral hip pain was shown upon VA outpatient treatment in July 2004 and the assessment included bilateral greater trochanter bursitis.  Review of VA outpatient treatment reports dated thereafter through October 2011 reflect complaints of knee and back pain and treatment for additional complaints not relevant to the appeal.  

Reports from a June 2004 VA examination conducted by the Chief of Administrative Medicine at the West Los Angeles VA Medical Center document review of the clinical history pertaining to the right tibia/fibula fracture.  Following review of this evidence and an examination of the Veteran, this physician found "no residuals" from the tibia/fibula fracture.  He also noted that leg length discrepancy may account for the Veteran's low back and hip pain but that no significant disability was currently associated with either condition.  

At a March 2005 VA examination, the Veteran reporting that he had been suffering from piriformis syndrome in his right hip since 2002 said to have occurred spontaneously and not as a result of injury.  The examination of both hips showed some limitation of abduction and external and internal rotation in the right hip and full motion in the left hip.  The diagnoses following the examination included the conclusion that there was no pathology in the right hip from which to render a diagnosis.  

Reports from the December 2010 VA examinations requested by the June 2010 Board remand document consideration of the relevant history contained in the claims files, and following a discussion of this pertinent history, the pertinent diagnoses included "well healed" status post right tibia/fibula fracture with residual paresthesias of the right proximal lateral leg secondary to surgical pinning.  The examiner found that that it was "not likely" that the pre service disability associated  with this fracture increased in severity during active service or post-service and found that there was no evidence of post-traumatic osteoarthritis or evidence of any complication or progression of the initial injury by natural or unnatural causes.  Referenced as support for the opinion was the finding by the Chief of Administrative Medicine in June 2004 of there being no residuals from the fractures and an April 2010 x-ray that showed the fractures to be healed without evidence of malunion or osteoarthritis.  

X-rays of hips conducted at the December 2010 VA examination revealed no evidence of significant degenerative disease or acute osseous injury of the pelvis or hips.  The motor examination of the hips conducted at that time was negative and a hip disability was not diagnosed at this examination.  

With respect to the right hand, which the Veteran claims he injured when he jumped in Panama in 1989, the diagnoses at the December 2010 VA examination were tendonitis in the right hand that was currently in remission and radiographic evidence of a small cyst in the proximal scaphoid said to be less likely than not caused by a or a result of military service.  The examiner also concluded that it was less likely as not that any right hand disability that existed prior to service increased in severity during service.  The rationale for the opinion was that while there was a history of an injury to the right hand in high school while playing football, there was no evidence that the Veteran had a right and disability during service or that it increased in severity therein.  In this regard, the examiner cited to the negative examinations of the upper extremities on the March 1986 enlistment examination and a National Guard examination in February 1993 with the lack of any mention of any numbness or tingling, evidence of carpal tunnel or evidence or any functional impairments.  The examiner also cited to the fact that review of VA medical records dated from 2001 to 2010 did not reveal any mention of an injury, pain, disability, paresthesia, or carpal tunnel syndrome involving the right hand.  

Analysis

Addressing first the claim for service connection for a bilateral hip disability, to the  extent the complaints related to the hip are attributable to such symptoms as the piriformis syndrome (irritation of the sciatic nerve) described in his right hip at the March 2005 VA examination, such symptomatology would appear to be contemplated by the ratings assigned for right and left lower extremity radiculopathy for which service connected was granted by the March 2012 rating decision.  The clinical evidence, in particular the March 2005 and December 2010 VA examination findings which show no hip pathology, does not otherwise show any current hip disability for which service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With respect to the complaints of hip pain shown in the clinical records, to include upon VA outpatient treatment in July 2004, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition as in the instant case, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), (aff'd in part, vacated and remanded in part on other grounds, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001)).  See also Mitchell v. Shinseki, No. 09-2169 (Vet. App. Aug. 23, 2011) (pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.)

The Board recognizes that an assessment of bilateral greater trochanter bursitis was rendered upon VA outpatient treatment in July 2004.  However, the Board assigns this item of evidence little weight in light of subsequent medical examination, to include x-ray study, which support a finding that the Veteran does not have chronic hip disability.  The Board finds that the preponderance of the evidence is against a finding that the Veteran has suffered from a chronic hip disability at any time since service.  

With respect to the claim for service connection for residuals of a right tibia/fibula fracture, the Board notes that pursuant to 38 U.S.C.A. § 1132, the Veteran is afforded a presumption of sound condition upon entry into service, except for any defects noted at the time of examination for entry into service.  This presumption attaches only where there has been an induction examination in which the later-complained-of disability was not detected.  See Crow v. Brown, 7 Vet. App. 238, 245 (1994); see also 38 C.F.R. § 3.304(b).  The Veteran's enlistment examination dated in March 1986 demonstrates that the Veteran's systems were clinically evaluated as normal with the exception of his eardrums and a right knee scar.  Thus, it initially appears that the presumption of soundness has attached in the present case.  Where the presumption of soundness has attached, it can be overcome only by clear and unmistakable evidence that a disability existed prior to service.  See 38 C.F.R. § 3.304(b). 

The Board finds that the evidence of record demonstrates clear and unmistakable evidence that fractures of the right mid tibia and fibula existed prior to service. Although the Veteran's service enlistment examination noted the musculoskeletal system as normal, an orthopedic consultation dated the same date as the enlistment examination noted a history of fractures to the right mid tibia and fibula in October 1984.  The Court has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of a Veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The Board also notes that the Veteran has consistently acknowledged the pertinent pre-service history of the pathology involving the right tibia/fibula fracture. 

In light of the fact that the Veteran clearly admitted a pre-service history of a right tibia/fibula fracture and as further consistent with his post-service testimony in connection with this appeal, the Board finds that there is clear and unmistakable evidence establishing that a right tibia/fibula fracture was a pathology that pre-existed service. 

To consider whether the presumption of soundness is rebutted in this case, then, there remains only the question of whether the evidence clearly and unmistakably shows a lack of aggravation; this can be shown by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition.  38 U.S.C.A. § 1153.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Board finds that the evidence shows, to a clear and unmistakable standard, that there was no increase in disability associated with pre-service tibia/fibula fracture during service beyond the natural progression of its pathology, and no other manner of permanent aggravation of the disability was caused during service. 

As support for above conclusion, the STRs are completely silent for any complaints, treatment, or diagnoses relevant to the right leg or right tibia/fibula area during active service.  Furthermore, service reports of medical examination dated in 1992 and 1993 demonstrate no findings or notations relevant to the right tibia/fibula.  In fact, the Veteran reported in February 1992 that he was in good health with no existing complaints.  The Board recognizes that service personnel records dated in 1990 indicate that the Veteran received some sort of injury to his back and leg in an airborne jump; however, they do not indicate which leg was injured or the nature of any injury, such as whether it involved the knee, ankle, or other areas. 

The June 1996 VA examination report reflects a relevant impression of healed fracture of the right tibia/fibula with intermittent patellar tendonitis, but the examiner did not express an opinion as to whether such was part of the natural progression of the Veteran's preexisting injury or the result of aggravation by military service.  However, the February 1998 VA examiner opined that there was no relationship between the Veteran's current symptoms and his preexisting fracture.  Moreover, the June 2004 VA examination conducted by the Chief of Administrative Medicine at the West Los Angeles VA Medical Center showed "no residuals" from the tibia/fibula fracture.  Finally, the VA examiner who reviewed the claims files and conducted an examination of the Veteran in December 2010 found that that it was "not likely" that the pre service disability associated with this fracture increased in severity during service.  

In summary, the STRs do not demonstrate any complaints or findings relevant to the right tibia or fibula and the Veteran reported in February 1992 that he had no existing complaints.  Post-service medical records are silent for any clinical findings of any increase in the underlying pathology specific to the tibia and fibula and the medical opinion addressing the question as whether the service disability associated with tibia/fibula fracture increased in severity during service was that such an increase was unlikely.  There is no competent medical evidence of record which contradicts the findings discussed above.  Thus, the Board finds that there is clear and unmistakable evidence demonstrating both findings:  (1) that the disability pre-existed service, and (2) that the disability was not permanently aggravated beyond its natural course during service.  Based on the record, the Board finds that the presumption of soundness has been rebutted.  Therefore, the Veteran's claimed tibia/fibula fracture preexisted service. 

The evidence outlined in the preceding paragraphs compels a finding that there was no aggravation of the disability associated with the right tibia/fibula fracture during service beyond the natural course of the pathology.  Additionally, the preponderance of the evidence is against a finding that the Veteran suffers from pathology specific to the right tibia/fibula (as opposed to that in both knees for which service connection has been granted) which is otherwise causally related to his service.  Accordingly, service connection for residuals of a right tibia/fibula fracture is not warranted on any basis.  

As to the Veteran's claim of entitlement to service connection for a right hand disability, claimed as arthritis of the right hand, following a full and thorough review of the evidence of record, the Board concludes that entitlement to service connection is not warranted.  The STRs are silent for any complaints, treatment, or diagnoses relevant to the right hand.  Additionally, reports of medical examination dated in 1992 and 1993 demonstrate no findings or complaints relevant to the right hand.  Likewise, in his February 1992 report of medical history, the Veteran reported that he was in good health with no existing complaints.  There is otherwise no evidence of arthritis in the right hand within one year of service so as to warrant service connection based on the presumption for chronic diseases.  

Post-service medical records are silent for any complaints or treatment relevant to the right hand until a VA examination in June 1996.  At that time, the Veteran reported injuring his right hand prior to service and having no problem with it during service except when using computers.  He reported current numbness and tingling.  The examiner noted a relevant impression of extensor tenosynovitis, intermittent, right wrist and hand.  The Veteran was afforded a VA examination again in February 1998, at which time the examiner opined that he failed to see any connection between military service and the Veteran's right hand and wrist. Radiological examination did not demonstrate degenerative joint disease in the right hand.  Finally, the conclusion by the examiner who conducted the examination of the right hand in December 2010 was that the cyst in the right proximal scaphoid less likely than not cause by a or a result of military service and that it was less likely as not that any right hand disability that existed prior to service increased in severity during service.

In summary, the evidence demonstrates no complaints, treatment, or diagnoses relevant to the right hand during active military service or for more than five years thereafter.  Furthermore, two VA examiners have opined that there is no connection between military service and the Veteran's right hand complaints, and one examiner has specifically ruled out in-service aggravation.  Based on these findings and following a full review of the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right hand disability, claimed as arthritis of the right hand, on any basis. 

To the extent the Veteran is claiming that the injuries were incurred coincident with combat associated with his unit's documented participation in the Panamanian conflict (Operation Just Cause), the record documents that the Veteran's unit was engaged in combat with the Panama Defense Forces but does not extend to show that the Veteran himself was involved in combat.  Nonetheless, the provisions of 38 C.F.R. § 1154(b) with respect disabilities alleged to have been sustained in an injury incurred in combat does not apply to the questions of whether there is a current disability or a nexus connecting any current disability to service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  The provisions of 38 C.F.R. § 1154(b) do not obviate the general requirement that a Veteran submit medical evidence of a causal relationship between his current condition and his military service.  Wade v. West, 11 Vet. App. 302 (1999).  As set forth above, this required medical evidence is simply not demonstrated.  

With respect to the contentions of the Veteran describing a continuity of symptoms associated with the disabilities for which service connection is claimed from service to the present time and an increase in the severity of symptoms associated with tibia/fibula fracture and his right hand disability, the Veteran as a layperson is competent to provide evidence regarding injury and symptomatology but is not competent to provide evidence regarding diagnosis or etiology.  Espiritu, supra.  It is true that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra.  The Board has for the purposes of this adjudication considered the statements regarding lay-observable events and continuity to be credible, but finds that the most probative evidence concerning the decisive questions in this case in the form of the negative medical evidence and opinions described above is against the Veteran's claim, and that linking a claimed current hip, right tibia/fibula or right hand disability to service or, in the case of the hips, service connected disability, requires a medical determination beyond the expertise of a lay person such as the Veteran.  Espiritu, supra.  As such, and given the negative competent medical evidence as summarized above, the Board finds that that the preponderance of the evidence is against the claims for service connection for a bilateral hip disability, residuals of fractures to the right mid tibia and fibula and a right hand disability, and the benefit of the doubt doctrine is thus not for application with respect to these claims.  Gilbert, supra.  

B.  Increased Rating Claim

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis that follows is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as for degenerative arthritis.  DC 5010. 

Hyphenated Diagnostic Code numbers reflects the assignment of a rating under the first Diagnostic Code number using the criteria of the second Diagnostic Code.  See 38 C.F.R. § 4.20. 

The Veteran's service-connected degenerative disc disease, lumbosacral spine, L5-S1 with bilateral spondylolysis and spondylolisthesis is rated by the RO under the provisions of DCs 5010-5243.  The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted when there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least one week, but less than two weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation. 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran contends that a rating in excess of the 20 percent currently assigned is warranted for his service connected degenerative disc disease, lumbosacral spine, L5-S1 with bilateral spondylolysis and spondylolisthesis.  The Board has carefully reviewed the evidence of record from a longitudinal perspective.  However, for reasons hereinafter set forth, the Board must conclude that the preponderance of the evidence is against a finding that the criteria for a rating in excess of 20 percent have been met at any time during the period contemplated by this appeal.  The Board finds that the Veteran's service connected lumbar spine disability is manifested by symptoms that more closely fit the criteria for a 20 percent disability rating than those for the next highest rating of 40 percent. 

As set forth above, an increased rating for the service connected degenerative disc disease, lumbosacral spine, L5-S1 with bilateral spondylolysis and spondylolisthesis would require forward flexion of the thoracolumbar spine to be 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating could also be assigned if there were incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during a 12 months period.  

With respect to the thoracolumbar flexion shown by the evidence of record, such motion is beyond that required for a 40 percent rating, as thoracolumbar flexion was shown to extend to 90 degrees at the March 2005 VA examination, and 60 degrees at private April 2010 and December 2010 VA examination.  As for the type of ankylosis required for a rating in excess of 20 percent, ankylosis was specifically said to not be present at the December 2010 VA examination and there is otherwise no evidence that the Veteran has favorable ankylosis of the entire thoracolumbar as referenced in the criteria for a higher rating.  Finally with respect to IDS, these examination reports do not reflect that the incapacitating episodes of IDS as defined by regulation accompany the Veteran's service connected lumbar spine disability.  In this regard, the March 2005 VA examination reports specifically noted "no evidence" of IDS and the December 2010 VA examination noted no incapacitating episodes of spine disease.  

While the Veteran's back disability was said to prevent sports and have a "severe" impact on the ability to exercise and complete chores at the December 2010 VA examination, no more than moderate effects on other daily activities were said to result from such disability at that time.  Review of VA outpatient treatment reports dated through October 2011, while including evidence of back pain, also do not reflect that any of the criteria for a 40 percent rating are demonstrated.  

Finally, in regards to DeLuca criteria, the Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating but finds that an increased rating based on such factors is not warranted.  In this regard, while the December 2010 VA examination reports reflect that lumbar motion at that time was accompanied by pain and that motion was reduced after repetitive testing, flexion still was possible after three repetitions of motion to 50 degrees, thereby still not demonstrating the limitation of flexion required for increased compensation.  

In short therefore, the Board finds that a preponderance of the evidence is against the claim of entitlement to an increased disability rating for the service connected degenerative disc disease, lumbosacral spine, L5-S1 with bilateral spondylolysis and spondylolisthesis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

In this decision, the Board has found that the clinical evidence discussed above presents highly probative evidence with regard to evaluating the severity of the Veteran's service connected degenerative disc disease, lumbosacral spine, L5-S1 with bilateral spondylolysis and spondylolisthesis.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.  The Board has reviewed the entirety of the evidence of record, including the Veteran's contentions and treatment records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above, nor does any of the evidence of record otherwise probatively show that the criteria for an increased rating for the service connected degenerative disc disease, lumbosacral spine, L5-S1 with bilateral spondylolysis and spondylolisthesis are met in this case. 

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal for which increased compensation is sought is more severely disabling than the assigned disability rating reflects.  The Board has carefully considered the Veteran's contentions.  Lay contentions are competent to describe certain musculoskeletal symptoms, and the Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and is contemplated by the disability rating currently assigned.  In this case, the competent medical evidence offering detailed specific findings and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability addressed above.   The Board accepts the Veteran's assertions with regard to the matters he is competent to address, but relies upon the competent medical evidence with regard to the specialized evaluations of lumbar spine symptom severity and details of clinical features of the pathology.  The lay assertions have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  The preponderance of the most probative evidence is against a conclusion that an increased rating is warranted in this case. 

As a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) was granted by an October 2005 rating decision, the consideration required by Rice v. Shinseki, 22 Vet. App. 447, 453-54(2009) is not indicated in this case.  

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only the Veteran's symptoms associated with his service connected degenerative disc disease, lumbosacral spine, L5-S1 with bilateral spondylolysis and spondylolisthesis but the severity of this disability.  For these reasons, referral for extraschedular consideration is not warranted. 

ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


